Citation Nr: 0023395	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active duty for training from January to July 
1962, and active service from June 1963 to July 1966, and 
from November 1966 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This case was last before the Board in 
March 1998 at which time it was determined that new and 
material evidence sufficient to reopen a claim for service 
connection for a low back disorder had been submitted and the 
case was remanded for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the claim has been requested or obtained.  

2.  The veteran has congenital spina bifida and nondisplaced 
spondylolisthesis at L5-S1 which permanently increased in 
severity during service.  


CONCLUSION OF LAW

Congenital spina bifida and nondisplaced spondylolisthesis at 
L5-S1 were aggravated during service.  38 U.S.C.A. §§ 1110, 
1153, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999); 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based upon the opinion contained in the October 1999 VA 
orthopedic examination, the veteran's claim in this case is 
well grounded.  All of the facts have been properly developed 
and no further assistance is necessary to comply with the 
duty to assist.  

Facts:  The service medical records reveal that in May 1964, 
the veteran reported injuring the left side of his back.  The 
thoracic and lumbar areas were tight as a result of a sprain 
from a fall.  The impression from examination was a strain 
and pulled muscles in the lumbar area.  The following month 
in June 1964, the veteran again complained of low pain and 
the assessment was mild low back syndrome and myalgia was 
questionable.  There was no evidence of any organic disease.  
At the time of the veteran's July 1966 examination for 
separation from his first active duty enlistment, he noted 
that he had been in the 93rd Evacuation Hospital as a result 
of a back injury during service in Vietnam.  However, the 
service medical records themselves do not document such 
injury or any treatment therefor at that time.  In August 
1967, the veteran was provided a physical examination for 
final service separation.  Based upon his complaints, he was 
provided an orthopedic consultation.  The veteran complained 
of low back pain since Vietnam service.  X-rays of the 
lumbosacral spine were interpreted as revealing spina bifida 
and "nondisplaced" spondylolisthesis at L5-S1.  The 
impression was congenital anomalies of the low back.  

The veteran himself has alleged several injuries during 
service.  He argues that, in February 1962, during active 
duty training, he injured his low back with the Kansas Army 
National Guard.  There is no clinical documentation of such 
injury or treatment therefor.  The veteran has also alleged 
that, in January 1966, while in Vietnam, he again injured his 
low back and was treated at a field hospital.  In support of 
this alleged injury, the veteran's brother submitted a lay 
statement that he believed, based upon information provided 
to him, that the veteran sustained two hair-line fractures to 
the small of the back.  There is no evidence corroborating 
any injury during service in January 1966 or treatment 
therefor, although the veteran did report a back injury and 
treatment therefor at the time of his July 1966 service 
separation examination.  

In October 1999, the veteran was provided a VA orthopedic 
examination.  The veteran's claims folder was available and 
reviewed.  This physician discussed the veteran's service 
medical records and statements made in support of his pending 
claim.  During this examination, the veteran also indicated 
that he injured his back after service while incarcerated at 
the Lansing State Penitentiary in Kansas in 1975, and that he 
sustained another post-service workmen's compensation injury 
in 1988.  Actual examination of the low back included 
physical testing but no diagnostic studies were apparently 
performed.  There was subjective pain on range of motion 
testing which was limited and there was tenderness over the 
midlumbar spine.  This physician wrote that spina bifida was 
a congenital anomaly which the veteran had had all of his 
life.  He also wrote that spondylolisthesis was considered by 
most to be a developmental condition but that it could be 
congenital.  Spondylolisthesis was not normally considered to 
be the result of any acute trauma.  He then opined that both 
of the above conditions were "at most" aggravated by the 
events that occurred while the veteran was on active duty.  
While all of the low back injuries reported by the veteran 
during service are not corroborated, examinations resulting 
in diagnoses were performed in 1964 and again at separation 
in 1967.  Finally, this doctor stated that he would have to 
assume that at least some portion of the veteran's present 
back complaints and symptoms were attributable to events 
which occurred while he was on active service.  

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303(b).  Congenital 
or developmental defects are not injuries or diseases within 
the meaning of applicable legislation for VA compensation 
purposes.  38 C.F.R. § 3.303(c).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

In July 1990, the VA Office of General Counsel issued a 
precedential opinion discussing congenital and developmental 
abnormalities.  Therein, it was noted that while congenital 
or developmental "defects" may not be service connected 
because they are not diseases or injuries under the law, such 
defects may be the subject of superimposed disease or injury 
and that if, during an individual's military service, 
superimposed injury does occur, service connection may indeed 
be warranted for the resultant disability.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  

Analysis:  No discrete or identifiable low back disability is 
documented to have resulted during service.  There was no 
finding or diagnosis of chronic low back strain or arthritis 
or disc disease or ankylosis and there is certainly no 
fracture shown to have been incurred at any time during or 
after service.  However, the veteran is clearly documented to 
have had congenital spina bifida and nondisplaced 
spondylolisthesis at L5-S1 during service.  While all of the 
veteran's claimed low back injuries during service are not 
corroborated, it is clear that the veteran's low back became 
symptomatic during service.  While there is an absence of 
clinical evidence showing continuity of symptomatology after 
service, the October 1999 VA examination report specifically 
found it likely that the veteran's congenital conditions were 
aggravated during service and that at least some portion of 
his present back complaints are attributable to events which 
occurred during service.  

Accordingly, the Board will allow service connection for 
aggravation of congenital spina bifida and nondisplaced 
spondylolisthesis at L5-S1.  However, it is clear that, in 
accordance with 38 C.F.R. § 4.22 (1999), in cases involving 
aggravation during active service, the rating will reflect 
only the degree of disability over and above the degree 
existing at the time of entrance into the active service and 
it is necessary to deduct from the present degree of 
disability the degree, if ascertainable, of the disability 
existing at the time of entrance into active service.  
Moreover, the veteran has clearly reported the existence of 
two post-service back injuries in 1975 and in 1988, the 
residuals of which are separate and distinct from the 
disability now service-connected. The benefit of the doubt is 
resolved in the veteran's favor. 38 U.S.C.A. §§ 1110, 1153, 
5107(a); 38 C.F.R. §§ 3.303, 3.306; VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).


ORDER

Entitlement to service connection for aggravation of 
congenital spina bifida and "nondisplaced" spondylolisthesis 
at L5-S1 is granted.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

